department of the treasury internal_revenue_service washington dc uniform issue list set ep rat ex a kk ke ok kk ee ss kk ok ok legend taxpayer decedent b plan a b plan b b plan c a plan a state a amount amount ‘amount amount xker page of dear eos el me as supplemented by correspondence dated this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated _concerning the proper rollover treatment of distributions from decedent’ sec_403 plan a b plan b and b plan c under sec_403 of the internal_revenue_code code from decedent’ sec_401 plan a under sec_402 and from all of the above- referenced plans under sec_401 of the code your authorized representative has submitted the following facts and representations in support of your ruling_request a resident of state a taxpayer at age and died on decedent was born on decedent decedent's surviving_spouse was born on maintained b plan a b plan b b plan c and was a participant in a plan a at her death prior to her death decedent named taxpayer as the sole primary beneficiary of her b plan a b plan b and b plan c additionally prior to her death decedent named taxpayer as the sole primary beneficiary of her interest in a plan a we will refer to these plans collectively as decedent’s plans and is currently over the age of was amount was amount the value of b plan b as of was amount the value of a plan the value of b plan a as of was amount the value of b plan c as of aas of taxpayer as the primary beneficiary of the decedent’s plans proposes to cause the trustees of the respective plans to distribute the accounts held under the decedent’s plans directly to the trustee of a new ira new ira to be established under code sec_408 in the name of decedent with taxpayer as beneficiary the new ira will hold only amounts transferred from the decedent’s plans taxpayer will make no contributions to new ira said transfers will occur during calendar_year based on the above facts and representations you request the following letter_ruling ba that the amounts directly transferred from the decedent’s plans to new ira during the year of transfer may be excluded from taxpayer’s income as rollover_contributions from qualified_retirement_plans to an ira pursuant to sec_402 sec_403 and sec_401 of the code and that taxpayer is able to set up new ira in decedent’s name with taxpayer as the beneficiary by not making an election to treat new ira as taxpayer’s own as a result of taxpayer’s not electing to treat new ira as his own the date on which distributions ve page of e e g under code sec_401 are required to begin from said new ira shall not be earlier than the date on which decedent would have attained age pursuant to code a b gy with respect to your letter_ruling request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 a qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or a ii for a specified period of years or more any distribution to the extent the distribution is required under section any distribution which is made upon the hardship of the employee b c a and sec_402 of the code states that for purposes of this title a transfer to an eligible_retirement_plan described in clause i or ii of paragraph b resulting in any portion ofa distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in sec_408 sec_402 of the code defines eligible_retirement_plan an ira described in sec_408 of the code is included in the definition sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee page of v sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution elects to have such distribution paid directly to an eligible_retirement_plan and i ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was paid code sec_403 provides that rules similar to the rules of paragraph through and of sec_402 shall apply for purposes of sec_403 sec_403 of the code provides in relevant part that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 shall not be includible in gross_income for the taxable_year of the transfer sec_1_408-8 of the final income_tax regulations question and answer-5 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary interest in an ira as the beneficiary’s own account a surviving_spouse makes this election by re designating an ira as an ira in the name of the surviving_spouse as owner rather than as beneficiary an election will also be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 sec_1 wae page of 2vuug360482 snto an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained code sec_401 in general sets down the rules governing minimum required distributions from retirement plans qualified with the meaning of code sec_401 a sec_401 states that when an employee dies before the distribution of the employee’s entire_interest in a plan or ira has begun the entire_interest of the employee will be distributed within years after the death of such employee sec_401 states an exception to this rule if any portion of the employee’s interest is payable to or for the benefit of a designated_beneficiary such portion will be distributed over the life of such designated_beneficiary and such distributions begin not later than year after the date of the employee’s death or such later date as the secretary may by regulations prescribe sec_401 defines a special rule for the surviving_spouse of the employee if the designated_beneficiary referred to in the paragraph above is the surviving_spouse of the employee the date on which the distributions are required to begin shall not be earlier than the date on which the employee would have attained age and if the surviving_spouse dies before the distributions to such spouse begin this subparagraph shall be applied as if the surviving_spouse were the employee the term eligible_rollover_distribution when used in sec_401 of the code has the same meaning as when used in sec_402 and sec_403 of the code the term eligible_retirement_plan when used in sec_401 of the code includes iras defined in sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code week page of sec_1 a g1 -1 of the income_tax regulations question and answer provides in summary that for purposes of the code sec_401 requirements a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities in general a surviving_spouse of an employee plan participant who is the sole beneficiary of the participant’s interest in a plan qualified under code sec_401 or annuity defined in code sec_403 may roll over the deceased’s plan interest into an ira described in code sec_408 said recipient ira may be set up and maintained in the name of the surviving_spouse but to so set up and maintain is not mandatory a surviving_spouse may roll over or accomplish a code sec_401 transaction by contributing amounts distributed from either a code sec_401 plan or a code sec_403 annuity into an ira set up and maintained in the name of a decedent in this case taxpayer was the sole primary beneficiary of decedent’s interests under the decedent’s plans his interest in said plans have been set_aside as separate beneficiary interests being maintained for his benefit under the plans taxpayer proposes to receive or be treated as having received distributions of the full amounts due him from decedent’s plans he will then roll over by means of direct rollovers with the meaning of sec_401 of the code the distributions made from the decedent’s plan’s into new ira the new ira will not be set up and maintained in his name and he does not intend to treat new ira as his own as a result new ira will be set up and maintained in the name of decedent to benefit taxpayer and required distributions under a will be based on when decedent would have attained age as noted above taxpayer’s rolling over the distributions from his deceased’s wife’s qualified_retirement_plans into an ira in and of itself need not constitute an election to treat the ira as his own however taxpayer’s intended actions with respect to his beneficial interests in decedent’s plans do satisfy the requirements of code sec_402 sec_403 and sec_401 therefore with respect to your ruling requests we conclude as follows that the distributions from decedent’s plans to new ira may be excluded from taxpayer's income as rollover_contributions from qualified_retirement_plans to an ira pursuant to sec_402 sec_403 and sec_401 of the code and that new ira may be set up in decedent’s name with taxpayer as beneficiary and distributions from new ira under sec_401 are not required to begin before page of the date on which decedent would have attained age in accordance with code sec_401 this ruling letter assumes that the decedent’s plans either are or were qualified under either sec_401 or sec_403 whichever applies of the code at all times relevant thereto it also assumes that the new ira to be set up by taxpayer will also meet the requirements of code sec_408 at all time relevant thereto this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call id at or fax at sincerely yours frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling
